Citation Nr: 0930059	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for status-post 
healed fracture of left pubis and ischium.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and August 2002 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In April 2004, the Veteran presented testimony during a 
videoconference hearing before the Undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims folder and has been reviewed.

In an October 2004 decision, the Board, in pertinent part, 
denied the Veteran's increased rating claim for status-post 
healed fracture of left pubis and ischium.

In November 2007, the Court issued an Order that vacated the 
Board's October 2004 denial of an increased rating for 
status-post healed fracture of left pubis and ischium, and 
remanded that portion of the decision for readjudication 
consistent with the Court's October 2007 memorandum decision.

In May 2008, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There are no medically related complaints or current 
radiographical residuals of the fracture of the left pubis 
and ischium that was incurred during service.  The Veteran's 
status-post fracture of left pubis and ischium is manifested 
by no more than subjective symptoms.  

2.  The medical evidence shows that the Veteran's limitation 
of lumbar spine motion, degenerative disc disease of the 
lumbar spine, and arthritis of the left hip are not related 
to his status-post fracture of the left pubis and ischium.  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected status-post healed fracture of 
left pubis and ischium requires frequent hospitalization, is 
unusual, or causes marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals for 
status-post healed fracture of left pubis and ischium are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5294, 5295 (2003); Diagnostic Codes 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters sent to the Veteran in February 2002, 
July 2002, June 2007, and May 2008 informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 
particular, the June 2007 and May 2008 letters satisfy the 
requirements set out in Dingess, supra, and the May 2008 
letter satisfied the requirements set out in Vazquez- Flores, 
supra.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The claims folder contains treatment records from the 
Railroad Retirement Board, VA medical evidence, private 
medical evidence, and the Veteran's own contentions.  He was 
afforded examinations for VA purposes in February 2001 and 
September 2008, and as noted, he has had an opportunity to 
provide testimony at a personal hearing before the 
undersigned Veterans Law Judge.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Factual Background

According to a February 2001 VA examination report, the 
Veteran had no complaints of pain or symptoms pertinent to 
his symphysis pubis or his pelvis.  His gait was normal and 
he could walk on his heels and toes without difficulty.  The 
examiner noted that there was absolutely no tenderness over 
his symphysis pubis or his left pubic rami.  The Veteran's 
reflexes, sensation, and circulation were intact throughout 
the lower extremities and there was no evidence of muscle 
atrophy in the lower extremities.  X-rays of the pelvis 
showed no evidence of a recent or old fracture or dislocation 
involving any of the pelvic bones including the pubic rami on 
the left.  Diagnosis, in pertinent part, was old healed 
fracture of the left pubic ramus, station of sequelae.  X-
rays of the lumbar spine taken in February 2001 were 
essentially negative for the Veteran's age with minor 
degenerative changes.

X-rays of the lumbar spine taken in November 2006 show 
evidence of moderate degenerative changes; no acute 
abnormality was seen.

During a private February 2007 examination, the Veteran 
reported pain in the hips, as well as a loss of bladder 
control, and diagnoses of moderate degenerative joint disease 
of the bilateral hips, and disc disease of the lumbar spine 
with radiculopathy, were rendered. 

An April 2007 VA treatment record shows hip pain complaints.  

X-rays of the left hip taken in October 2007 show an 
impression of osteoarthritic changes of the left acetabulum 
and greater trochanter of the proximal femur.  The report 
states that no recent or old fractures were apparent 
radiographically.  The sacro-illiac and hip joints also 
appeared intact.  Impression was "negative pelvis."

In March 2008, the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the lumbar spine, which showed L5-S1 
broad based disc protrusion without thecal sac or spinal 
canal compromise; and multilevel neuroforaminal narrowing 
worst at L5-S1 level.

On September 2008 VA examination of the spine, extension of 
the thoracolumbar spine was to 20 degrees, and forward 
flexion was to 40 degrees, with pain on active motion, 
passive motion, after repetitive use.  Additional loss of 
motion on repetitive use was not shown.  The Veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
There was evidence of stocking distribution of sensory loss 
of the lower extremities potentially due to diabetic 
neuropathy, as such loss was not in dermatomal distribution.  
The VA examiner stated that disc disease of the lumbosacral 
spine was not caused by or a result of active duty.

On September 2008 VA examination of the joints, flexion of 
the left hip was to 90 degrees.  The examiner noted that the 
Veteran displayed poor effort during the examination in the 
examiner's opinion.  For all range of motions, the Veteran 
was unable to do repetitive testing due to pain.  The 
examiner opined that the Veteran's limitation of motion of 
the hip is less likely due to or a result of the service 
connected status post fracture of the pubis and ischium.  




III.  Legal Criteria -Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  It is noteworthy that 
the pyramiding of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

During the pendency of the Veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The Rating Schedule provided a 10 percent evaluation for mild 
IDS; a 20 percent evaluation for IDS when moderate with 
recurring attacks; a 40 percent evaluation for IDS that is 
severe with recurring attacks and intermittent relief ; and a 
60 percent evaluation for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Diagnostic Code 5294 provided that the disability be rated as 
analogous to lumbosacral strain under Diagnostic Code 5295.  
This code provides that a noncompensable evaluation is 
warranted for sacroiliac injury and weakness with slight 
subjective symptoms only.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe sacroiliac 
injury and weakness manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (2003).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating IDS Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.

Diagnostic Code 5243 provides that IDS (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The incapacitating episode rating scheme set 
forth in Diagnostic Code 5243 is nearly the same as that 
utilized in the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; and a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.

The criteria for a 40 percent evaluation are:  unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent evaluation are: forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted for: forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is provided for: forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

IV. Analysis

In an October 1991 rating decision, the RO granted service 
connection for residuals of a fracture of the left pubis and 
ischium and assigned a noncompensable disability rating, 
effective from June 1991.  The Veteran contends that his 
disability of the left pubis and ischium warrants a higher 
disability rating due to "constant" pain in the pelvic 
area.

The RO rated the Veteran's service-connected pelvic 
disability by analogy under Diagnostic Code 5255.  There is 
no evidence of malunion or nonunion of the femur, therefore 
Diagnostic Code 5255 does not provide for a higher 
evaluation.  See 38 C.F.R. § 4.71a (2008).  In any event, the 
Board finds that the Veteran's pelvic disability is more 
appropriately rated under the former Diagnostic Code 5294, 
which pertained to sacro-iliac injury and weakness.  

On review, the Board finds that the criteria for a 
compensable rating for the Veteran's pelvic disability are 
not met.  During his February 2001 VA examination of the 
joints, the Veteran had no complaints of pain or symptoms 
pertinent to his symphysis pubis or his pelvis.  His gait was 
normal and he could walk on his heels and toes without 
difficulty.  The examiner noted that there was absolutely no 
tenderness over his symphysis pubis or his left pubic rami.  
The Veteran's reflexes, sensation, and circulation were 
intact throughout the lower extremities and there was no 
evidence of muscle atrophy in the lower extremities.  X-rays 
of the pelvis showed no evidence of a recent or old fracture 
or dislocation involving any of the pelvic bones including 
the pubic rami on the left.  Diagnosis, in pertinent part, 
was old healed fracture of the left pubic ramus, station of 
sequelae.  Similarly, x-rays of the left hip taken in October 
2007 show no evidence of left pubis fracture.  Moreover, the 
Veteran did not have any complaints specific to his service-
connected pelvis disability on September 2008 VA 
examinations.  As will be discussed in further detail below, 
the medical evidence does not relate the Veteran's complaints 
of hip, thigh, and low back pain to his service-connected 
pelvis disability.  

Based on the foregoing, the medical evidence shows that the 
Veteran's pelvic disability is manifested by no more than 
slight subjective symptoms.  The Board concludes that the 
above-noted objective findings do not more nearly approximate 
a 10 percent evaluation under Diagnostic Code 5294.  
Accordingly, a compensable evaluation for status-post healed 
fracture of left pubis and ischium under Diagnostic Code 5294 
is not warranted.  See 38 C.F.R. § 4.71a (2008).

The Board notes that during his personal hearing, the Veteran 
complained of constant pain due to his service-connected 
pelvic disability.  However, the Board finds that additional 
functional loss due to pain on movement is not supported by 
adequate pathology such that would warrant a compensable 
evaluation.  In fact, the disability has been essentially 
asymptomatic on VA examinations.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do 
not provide a basis for an increased evaluation.

As noted above, there is evidence of a disc disease of the 
lumbar spine.  However, the September 2008 VA examiner opined 
that the Veteran's lumbar spine disability is not related to 
his service-connected residuals of fracture of the left pubis 
and ischium, noting that this has been well-documented in 
previous "C&P" exams and rating decisions.  The examiner 
observed that there is no evidence of a lumbar spine 
condition during active duty or within one year of active 
duty, and no relationship to the in-service fracture of the 
left pubis and ischium.  The examiner also stated that the 
Veteran's limited range of motion of the spine is less likely 
as not due to or a result of the service-connected status 
post fracture of the left pubis and ischium.  Rather, the 
examiner opined that the limited range of motion of the spine 
is likely due to disc disease of the lumbar spine, and not 
the service connected pelvis disability.  As noted by the 
examiner, there were no complaints attributable to the 
lumbosacral spine until 1991 per Dr. Semegon, some 30 years 
after the Veteran's fracture of left pubis and ischium.  X-
rays taken in 2001 show that the fractures had healed with no 
imaging residual.  Lastly, the examiner stated that the 
medical literature provides no evidence that pubis and 
ischium fractures are complicated in the short or long term 
by limitation of motion of the spine or degenerative joint 
disease of the spine.

Similarly, while there is evidence of degenerative joint 
disease of the left hip, a September 2008 examiner did not 
relate such disability to the Veteran's service-connected 
pelvis disability.  The examiner opined that the degenerative 
joint disease of the hip caused the lumbar spine disability, 
both of which are related to the service connected 
disability.  The examiner noted that arthritis of the hip is 
known to cause limitation of range of motion.  The examiner 
also observed that arthritis of the hip was not seen until 
2007.  The examiner observed that the Veteran's in-service 
trauma occurred in 1961, some 40 years prior to earliest 
possible onset of arthritis.  The examiner further stated 
that the medical literature provides no evidence that pubis 
and ischium fractures are complicated in the short and long 
term by limitation of motion of the hip (or degenerative 
joint disease of the hip).

The Board also points out that the examiner who conducted the 
examination of the spine in September 2008 indicated that the 
stocking distribution of sensory loss in the lower 
extremities was potentially due to non service-connected 
diabetic neuropathy, as such loss was not in dermatomal 
distribution.  

Because the Veteran's lumbar spine disability is not related 
to his service-connected pelvis disability, consideration of 
the current criteria for rating disabilities of the spine is 
not necessary.  Likewise, the criteria for rating arthritis 
of the hip is not applicable in this case, as the VA examiner 
opined that it is not related to the old and healed fracture 
of the left pubis and ischium.    

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the Veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Moreover, the evidence reflects that 
his symptoms have remained constant throughout the course of 
the period on appeal and, as such, staged ratings are not 
warranted.  See Hart, supra.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected pelvic disability presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

Based on the foregoing, the Board finds no provision upon 
which to assign a higher evaluation for status-post healed 
fracture of left pubis and ischium.  Thus, the preponderance 
of the evidence is against the Veteran's increased rating 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	
ORDER

Entitlement to a compensable evaluation for status-post 
healed fracture of left pubis and ischium is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


